Citation Nr: 1714999	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable disability rating prior to July 20, 2016, and an initial disability rating of greater than 30 percent beginning on July 20, 2016 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

In July 2008 the Veteran filed an initial claim of entitlement to service connection for bilateral hearing loss.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a Notice of Disagreement in October 2011, received a Statement of the Case (SOC) in March 2012, and in May 2012 filed a VA form 9 perfecting an appeal.

The RO increased the rating to 30 percent effective July 20, 2016 in an August 2016 rating decision.  As that increase did not result in the maximum rating available, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's hearing loss never manifested as more than an average threshold of 60 decibels (dB) for the right ear and 57.5 dB for the left ear for puretone frequencies of 1000, 2000, 3000, 4000 Hertz (Hz), with speech discrimination of no less than 88 percent for the left ear and 88 percent for the right ear for the period prior to July 20, 2016.  His hearing loss also never manifested as more than an average threshold of 73.75 decibels (dB) for the right ear and 75 dB for the left ear for puretone frequencies of 1000, 2000, 3000, and 4000 (Hz), with speech discrimination of no less than 88 percent for the left ear and 86 percent for the right ear for the period on or after July 20, 2016.



CONCLUSION OF LAW

The criteria for a disability rating higher than 0 percent for bilateral hearing loss for the period prior to July 20, 2016, and for a disability rating higher than 30 percent for bilateral hearing loss beginning July 20, 2016 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2008.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Increased Rating 

The Veteran contends that his hearing loss disability warrants a rating higher than that assigned by the RO for the time period prior to July 20, 2016 which was 0 percent, and warrants a rating higher than the assigned 30 percent for the period after July 20, 2016.  In the Veteran's September 2016 Notice of Disagreement, he maintains that the current rating does not properly represent how disabling his hearing loss is and an increased rating should be granted.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in dB as measured by Puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86 (a). The second pattern is where the pure tone threshold is 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz. Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v.West, 12 Vet. App. 119 (1999).

Private medical records from October 2007, and February 2013, and VA audiology consult reports from August 2010 do not contain speech discrimination scores using the Maryland CNC or puretone frequency thresholds in dB, thus they are not appropriate for rating purposes.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The January 2011 VA examination found puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 hz were 70, 55, 50, and 65 respectively for the right ear for an average of 60.  At those same frequencies, puretone thresholds, in dB, for the left ear were 50, 60, 65 and 55 for an average of 57.5.  Speech discrimination was 92 percent in the right ear and 88 percent in the left ear.  The examiner explained that the initial speech recognition scores were 88 percent for both ears but a modified performance intensity function was obtained and the best performance was then 92 percent in the right ear and 88 percent in the left ear.

The Veteran did not have an exceptional pattern of hearing impairment as defined at 38 C.F.R. § 4.86.  Application of Table VI to these results yields assignments of Roman numeral III for the left ear, and Roman numeral II for the right.  Application of Table VII yields a 0 percent disability rating.  It is noted that even using the initial speech discrimination scores of 88 percent for both ears, the Roman numeral assignment changed to III for the right ear, but the rating under Table VII remained unchanged at 0 percent.

The Veteran was afforded a Compensation and Pension (C&P) examination of his hearing in July 2016.  Puretone thresholds in dB at 1000, 2000, 3000, and 4000 Hz were 75, 70, 70 and 80 for the right ear respectively for an average of 73.75, and 70, 70, 75 and 85 for the left ear respectively for an average of 75.  Speech discrimination was 86 percent for the right ear and 88 percent in the left ear.  Application of Table VI yields assignments of Roman numeral III for each ear, resulting in a 0 percent disability rating under Table VII.  However, as the findings fall under 38 C.F.R. § 4.86(a) for exceptional patterns of hearing impairment, the application of Table VI-A is warranted and yields assignment of Roman numeral VI for each ear, resulting in a 30 percent disability rating under Table VII.

The Veteran argues through his representative that it should be factually ascertainable that his hearing loss was more severe than evaluated when he filed his Notice of Disagreement, and maintains that an increased compensable rating is warranted.  However, the evidence does not warrant entitlement to an evaluation in excess of 0 percent prior to July 2016, or an evaluation in excess of 30 percent post July 2016.

The Board finds that the criteria for a higher rating are not approximated in this case.  This determination is based upon consideration of applicable rating provisions and the fact that the July 2016 VA C&P examination report specifically addressed the effects of the Veteran's hearing impairment on his daily life, i.e., his difficulty hearing in a large group of people.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board concludes that the preponderance of the evidence is against granting a schedular rating higher than 0 percent prior to July 20, 2016, or higher than 30 percent beginning on July 20, 2016.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors such as marked interference with employment, or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extra-schedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.

In the instant case, the Veteran stated during his January 2011 VA examination that his bilateral hearing loss makes it difficult to hear and understand conversations, especially in groups or when there is background noise.  When hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the scheduler rating criteria.  Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319 (Vet. App. March 6, 2017) at *7.  The Board finds that these reported symptoms regarding the Veteran's hearing loss symptoms are contemplated by the rating schedule that is based on speech discrimination and thresholds.  The schedular rating criteria contemplate the Veteran's condition and symptomatology, as well as symptoms more severe than those suffered by the Veteran.  Thus, the first step of the Thun analysis is satisfied in that the schedular rating criteria is adequate, therefore it is unnecessary to proceed with the Thun analysis and referral for extra-schedular consideration is not warranted.  See Thun, 22 Vet. App. at 115.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extra-schedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Here, the Veteran has three service-connected disabilities - Post-Traumatic Stress Disorder (PTSD), hearing loss, and tinnitus.  The evidence does not show that these disabilities have a collective effect that makes his hearing loss disability picture an exceptional one.  For these reasons, the Board declines to remand this case for referral for extra-schedular consideration. 

In summary, the preponderance of evidence is against granting a higher rating for the Veteran's hearing loss disability or referring the case for extra-schedular consideration for any period on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial compensable disability rating for bilateral hearing loss for the period prior to July 20, 2016, and a rating higher than 30 percent beginning on July 20, 2016, are denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


